Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 20-22 directed to an invention non-elected without traverse.  Accordingly, claims 20-22 have been cancelled.
	Applicant is reminded that claims 20-22 were considered to have been elected without traverse because of the lack of any substantive argument, as pointed out in the Office Action mailed 2-18-21.  The current amendment, filed 5-3-21, also fails to make any argument that the restriction was improper.  It is further noted that merely adding the same limitation to claim 20 that the previous Office Action indicated would make claim 1 allowable doesn’t affect the restriction or necessarily make claim 20 allowable, since claim 20 has different limitations than claim 1 and it has not been examined on the merits.  

Claims 1 and 3-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE